Citation Nr: 0401269	
Decision Date: 01/14/04    Archive Date: 01/22/04

DOCKET NO.  99-22 096A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for chronic fatigue 
syndrome (claimed as manifested by painful joints and muscle 
aches), including as due to an undiagnosed illness.


REPRESENTATION

Veteran represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel




INTRODUCTION

The veteran served on active duty from November 1983 to 
February 1998, including service in Southwest Asia from 
August 1990 to June 1991.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (the RO) which, in part, denied the 
veteran's claim of entitlement to service connection for 
chronic fatigue syndrome, to include painful joints and 
muscle aches.  

The Board notes that on his VA Form 9, dated in November 
1999, the veteran requested a video conference hearing.  In 
correspondence received in March 2000, the veteran indicated 
that he wanted a hearing in Washington, DC.  Correspondence 
from the veteran which was received at the Board in December 
2003 indicates that the veteran no longer desires a hearing.  
The hearing request is therefore considered withdrawn.  See 
38 C.F.R. §§ 20.702, 20.704 (2003). 

In March 2003, the Board requested the opinion of a medical 
expert concerning medical questions presented by this claim.  
See 38 U.S.C.A. § 7109 (West 2002); 
38 C.F.R. § 20.901 (2003).  A medical expert opinion was 
received in April 2003.  The veteran and his representative 
were notified of the medical opinion in May 2003 and afforded 
a period of 60 days from the date of the forwarding letter to 
submit additional evidence and argument.  No additional 
evidence and argument has been received.  See 38 C.F.R. § 
20.903 (2003); see also Thurber v. Brown, 5 Vet. App. 119 
(1993).  The case is now ready for appellate review.


FINDINGS OF FACT

1.  The veteran served on active duty in Southwest Asia 
during the Persian Gulf War.

2.  The competent and probative evidence of record does not 
show that the veteran has diagnosed chronic fatigue syndrome.

3.  The competent and probative evidence of record does not 
show that the veteran has an undiagnosed illness manifested 
by fatigue.  The veteran's fatigue has been attributed to 
diagnosed illnesses.  
  

CONCLUSION OF LAW

The criteria necessary to establish service connection on 
either a direct basis or due to undiagnosed illness for 
chronic fatigue syndrome have not been met. 38 U.S.C.A. §§ 
1110, 1117, 1131 (West Supp. 2002); 38 C.F.R. §§ 3.303, 3.317 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking entitlement to service connection for 
chronic fatigue syndrome (claimed as manifested by painful 
joints and muscle aches) due to an undiagnosed illness.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The VCAA 

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) [codified as amended at 38 U.S.C.A. § 5102, 
5103, 5103A, 5107].  The VCAA eliminated the former statutory 
requirement that claims be well grounded.  Cf. 38 U.S.C.A. § 
5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,630 (Aug. 29, 2001) [codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which is not at 
issue here, the implementing regulations are also effective 
November 9, 2000.  Consequently, the regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2000) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

The VCAA eliminated the concept of a well grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims (the Court) in Morton v. West, 12 Vet. 
App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. 
App. (2000) (per curiam), in which the Court held that VA 
could not assist in the development of a claim that was not 
well grounded.

The current standard of review is as follows.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West Supp. 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 
C.F.R. § 3.102 (2003).  In Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the preponderance of the evidence must be 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

The Board observes that this appeal was adjudicated prior to 
the enactment of the VCAA by applying the now-obsolete well 
groundedness standard.  See, e.g., the April 2000 SSOC.  More 
recently, the RO applied the correct, current standard of 
review in the June 2002 SSOC.  Thus, any deficiency in the 
RO's previous adjudication was remedied.  Cf. Bernard v. 
Brown, 4 Vet. App. 384 (1993).  The Board will apply the 
current standard of review in adjudicating the veteran' s 
claim.  

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

After having carefully reviewed the record on appeal, the 
Board has concluded that the requirements of the VCAA as to 
notice apply to this case and have been effectively satisfied 
with respect to the issue on appeal.  The record reflects 
that the veteran has been informed of the various 
requirements of law pertaining to his appeal in the October 
1999 Statement of the Case (SOC) and the June 2002 
Supplemental Statement of the Case (SSOC).  Crucially, the RO 
informed the veteran of VA's duty to assist him in the 
development of his claim in a letter dated in August 2001.  
This letter advised the veteran of the provisions relating to 
the VCAA, to include advising him that he could provide 
medical evidence showing that the claimed disability is 
related to service.  

The record shows that the RO also furnished the veteran a 
letter in December 2001 advising him of the provisions 
relating to the VCAA, to include advising him that he could 
provide the names, addresses, and approximate dates of 
treatment for all VA and non-VA health care providers who had 
treated him for the disorder at issue herein.  He was 
informed as well that he could provide VA authorization to 
obtain any private medical records by completing the 
appropriate forms (VA Form 21-4142), copies of which were 
enclosed with the letter.  

The Board notes that, even though the letter requested a 
response within 60 days, it also expressly notified the 
veteran that he had one year to submit the requested 
information and/or evidence, in compliance with 38 U.S.C.A. § 
5103(b).  The one-year period has now expired.

The United States Court of Appeals for the Federal Circuit 
(the Federal Circuit) held that 38 C.F.R. §§ 3.159(b)(1) and 
19.9(a)(2)(ii) are invalid to the extent they provide a 
claimant "not less than 30 days" to respond to a VCAA 
notification letter because the regulations are contrary to 
38 U.S.C.A. § 5103(b), which provides a claimant one year to 
submit evidence.  See Paralyzed Veterans of America v. 
Secretary of Veterans Affairs 345 F.3d 1334 (Fed. Cir. 2003) 
[the PVA case].  In this case, the letter sent to the veteran 
expressly notified him that he had one year to submit the 
requested information and/or evidence, in compliance with 38 
U.S.C.A. § 5103(b).  Therefore, he was notified properly of 
his statutory rights.

Moreover, the factual scenario in the PVA case, which 
involved the RO sending a VCAA notification letter, as in 
this case, is simply inapplicable to the specific 
circumstances of this case.  The Federal Circuit was 
concerned with the "premature denial" of a claim before the 
one-year period for submitting evidence had expired.  In 
other words, the Federal Circuit wanted to ensure that a 
claimant had sufficient time to submit evidence before an 
adjudication was made.  Here, the veteran has had several 
years to submit evidence in support of his claim (filed in 
February 1998).  It now appears that VA has all the 
information needed to decide the case.  
It therefore appears pointless to require VA to wait still 
longer to adjudicate this appeal when it is clear that no 
additional evidence is forthcoming.

Also, the Federal Circuit's concern in PVA that a claimant 
would be unaware of the time he had left to submit evidence 
is inapplicable in the specific circumstances of this case.  
The veteran in this case has been made aware on two 
occasions, in response to the SOC and the 90 day notice of 
transfer of the claims file to the Board that he had more 
time to submit evidence.  And presently, no additional 
evidence appears to be forthcoming more than a year after he 
was furnished the formal VCAA-notice letter in August 2001.  
Since the veteran has, as a matter of fact, been provided at 
least one year to submit evidence after the VCAA 
notification, and it is clear that he has nothing further to 
submit, the adjudication of his claim by the Board will 
proceed.

In addition, and significantly, newly-enacted legislation has 
effectively nullified the PVA ruling.  See the Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § ___, 117 Stat. 
2651, ___ (Dec. 16, 2003) (to be codified at 38 U.S.C. §  
____) [reinstating VA's authority to make decisions on all 
claims without waiting for expiration of the one-year VCAA 
notice period, provided that appropriate development under 
currently existing law has been accomplished].  This 
legislation was made retroactively effective from the date of 
passage of the VCAA, November 9, 2000, and is therefore 
applicable to this case.

In short, based on the above record, the Board concludes that 
the veteran has been amply and correctly informed of what is 
required of him and of VA in connection with his claim.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).

It appears that all relevant evidence has been obtained.  The 
evidence of record includes service medical records, VA and 
private treatment records and private physicians' statements.  
There is no indication in the record that there is any 
relevant evidence which currently exists and which has not 
been obtained, and the veteran and his representative have 
pointed to none.  In an effort to obtain additional 
information pertaining to the issue on appeal, the Board has 
obtained the opinion of a medical expert.  See 38 U.S.C.A. § 
7109 (West 2002); 38 C.F.R. § 20.901 (2003).  As noted in the 
Introduction, the veteran and his representative were 
accorded the opportunity to provide a response.  The veteran 
has thus been presented with appropriate due process, as 
provided in 38 C.F.R. § 20.903 (2003) and the holding of the 
Court in the case of Thurber v. Brown, 5 Vet. App. 119 
(1993).

The veteran and his representative have been accorded 
appropriate opportunity to present evidence and argument in 
support of his claim.  As discussed in the Introduction, the 
veteran was offer the opportunity of providing testimony at a 
personal hearing, which he ultimately declined.  General due 
process considerations have thus been satisfied.  See 
38 C.F.R. § 3.103 (2003).  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.  
Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.


Pertinent Law and Regulations

Service connection - in general

In general, service connection may be granted if the evidence 
establishes that a claimed disability was incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West Supp. 
2002); 38 C.F.R. § 3.303 (2002).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2003).

In order to establish entitlement to service connection for a 
claimed disorder, there must be (1) medical evidence of 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  See Baldwin v. West, 13 Vet. App. 1 (1999); 
38 C.F.R. § 3.303(a) (2003).

A "current disability" means a disability shown by competent 
medical evidence to exist at the time of the award of service 
connection.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Chelte v. Brown, 10 Vet. App. 268 (1997).

Service connection presupposes a diagnosis of a current 
disease.  See Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
Symptoms alone, without a diagnosed or identifiable 
underlying malady or condition, do not in and of themselves 
constitute a disability for which service connection may be 
granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999).



Service connection - undiagnosed illnesses

The veteran is seeking entitlement to service connection for 
chronic fatigue syndrome (claimed as manifested by painful 
joints and muscle aches) due to an undiagnosed illness.  His 
available service records reflect that he served in the 
Southwest Asia theater of operations from August 1990 to June 
1991.

With the enactment of the Persian Gulf War Veterans' Benefits 
Act, title I of Public Law No. 103-446 (Nov. 2, 1994), a new 
section 1117 was added to title 38, United States Code.  That 
statute authorizes VA to compensate any Persian Gulf War 
veteran suffering from a chronic disability resulting from an 
undiagnosed illness or combination of undiagnosed illnesses 
which became manifest either during active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more within a specified 
presumption period following service in the Southwest Asia 
theater of operations during the Persian Gulf War.

To implement the Persian Gulf War Veterans' Benefits Act, VA 
issued a new regulation, entitled "Compensation for certain 
disabilities due to undiagnosed illnesses," which provides as 
follows-

(a)(1) Except as provided in paragraph (c) of this section, 
VA shall pay compensation in accordance with chapter 11 of 
title 38, United States Code, to a Persian Gulf veteran who 
exhibits objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
listed in paragraph (b) of this section, provided that such 
disability:

(i) Became manifest either during active military, naval, or 
air service in the Southwest Asia theater of operations 
during the Persian Gulf War, or to a degree of 10 percent or 
more not later than December 31, 2006; and

(ii) By history, physical examination, and laboratory tests 
cannot be attributed to any known clinical diagnosis.

(2) For purposes of this section, "objective indications of 
chronic disability" include both "signs," in the medical 
sense of objective evidence perceptible to an examining 
physician, and other, non-medical indicators that are capable 
of independent verification.

(3) For purposes of this section, disabilities that have 
existed for 6 months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 6-
month period will be considered chronic.  The 6-month period 
of chronicity will be measured from the earliest date on 
which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.

(4) A chronic disability resulting from an undiagnosed 
illness referred to in this section shall be rated using 
evaluation criteria from part 4 of this chapter for a disease 
or injury in which the functions affected, anatomical 
localization, or symptomatology are similar.

(5) A disability referred to in this section shall be 
considered service connected for purposes of all laws of the 
United States.

(b) For the purposes of paragraph (a)(1) of this section, 
signs or symptoms which may be manifestations of undiagnosed 
illness include, but are not limited to:

(1) Fatigue; (2) Signs or symptoms involving skin; (3) 
Headache; (4) Muscle pain; (5) Joint pain; (6) Neurologic 
signs or symptoms; (7) Neuropsychological signs or symptoms; 
(8) Signs or symptoms involving the respiratory system (upper 
or lower); (9) Sleep disturbances; (10) Gastrointestinal 
signs or symptoms; (11) Cardiovascular signs or symptoms; 
(12) Abnormal weight loss; (13) Menstrual disorders.

(c) Compensation shall not be paid under this section:

(1) If there is affirmative evidence that an undiagnosed 
illness was not incurred during active military, naval, or 
air service in the Southwest Asia theater of operations 
during the Persian Gulf War; or

(2) If there is affirmative evidence that an undiagnosed 
illness was caused by a supervening condition or event that 
occurred between the veteran's most recent departure from 
active duty in the Southwest Asia theater of operations 
during the Persian Gulf War and the onset of the illness; or

(3) If there is affirmative evidence that the illness is the 
result of the veteran's own willful misconduct or the abuse 
of alcohol or drugs.

(d) For purposes of this section:

(1) The term "Persian Gulf veteran" means a veteran who 
served on active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War.

(2) The Southwest Asia theater of operations includes Iraq, 
Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi 
Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the 
Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian 
Sea, the Red Sea, and the airspace above these locations.

See 38 C.F.R. § 3.317 (2003).

Evidence 

The service medical records are negative for diagnosis for 
chronic fatigue syndrome.  The records do show a complaint of 
fatigue on a Persian Gulf Illness (PGI) examination in March 
1995.  The veteran reported waking up every day feeling 
tired.  The diagnosis was insomnia.  On separation 
examination in November 1997, the veteran reported frequent 
trouble sleeping.  The examiner commented that the veteran 
had insomnia which was untreated at that time.  

The veteran was afforded a VA general medical examination in 
December 1998.  At that time, he reported complaints of 
fatigue beginning in 1992.  He stated that he was unable to 
play basketball or football as he used to.  He indicated that 
he worked part-time for the post office because he had not 
been able to hold a full-time job since he left service.  He 
estimated that he had had a 50% reduction in his daily 
activities since the onset of the fatigue just due to the 
fatigue alone.  He also complained of muscle and joint aches.  
Following physical examination, the diagnosis was chronic 
fatigue syndrome with arthralgia, myalgia, headaches, sleep 
disturbance, sore throat and neuropsychiatric symptomatology.  
The examiner noted that the veteran met the criteria for 
chronic fatigue syndrome because he had the above findings as 
well as a 50% reduction in his daily activities.  

Evidence dated from 1999 to 2002, including VA and private 
medical records and reports of VA examinations, is negative 
for complaints or diagnosis for chronic fatigue syndrome.  
The records reflect diagnoses for other disabilities, 
including depression, hypertension, headaches and arthritis.  

Service connection has been granted for numerous 
disabilities, including degenerative joint disease of both 
shoulders, patellofemoral syndrome of both knees, 
degenerative arthritis of both knees, gastroesophageal reflux 
disease, hypertension, concentric left ventricular 
hypertrophy secondary to hypertension, dermatitis and 
migraine headaches.  A combined 90 percent disability rating 
is currently in effect.  Service connection has been denied 
for, inter alia, depression and post-traumatic stress 
disorder.  

A private medical report in September 2000 appeared to 
incriminate chronic pain as a disability affecting the 
veteran.  

In March 2003, the Board requested a medical expert opinion 
to address the following questions: (1) Does the record 
support a diagnosis of chronic fatigue syndrome?; and (2) If 
the answer to (1) is affirmative, is it more, less or equally 
as likely as not that the veteran's chronic fatigue syndrome 
is related to the March 1995 inservice complaint and/or his 
period of active service?  

In response to the request, Dr. B.F., a specialist in 
internal medicine and a Persian Gulf Registry physician at 
the VA Medical Center in Lebanon, Pennsylvania, responded in 
a letter dated in April 2003.  After reviewing all of the 
evidence of record, Dr. B.F. noted that there was only one 
time in the veteran's active duty service that he was 
actually treated for fatigue.  This was attributed to a viral 
syndrome when the veteran was acutely ill.  The physician 
noted that there was no mention of fatigue in the service 
records outside of the PGI examination in March 1995.  The 
physician also noted that despite the subjective complaints 
the March 1995 PGI examination showed no findings of 
abnormalities with ENT, musculoskelatal and GI examinations.  
The veteran did report depressive symptoms, nervous trouble 
and sleep disorder, mostly insomnia.  Dr. B.F. noted that the 
veteran's joint pains, limited to the shoulders, knees and 
lower back, were chronic problems and treated 
symptomatically, even before his service in the Persian Gulf.  

Dr. B.F. stated that he disagreed with the diagnosis of 
chronic fatigue syndrome rendered as a result of the VA 
general medical examination done in 1998.  In support, the 
physician noted that multiple examinations after this general 
medical examination had not shown any symptoms related to 
chronic fatigue syndrome.  Dr. B.F. also noted that most of 
the complaints in the 1998 examination were subjective.  In 
particular, Dr. B.F. indicated that there was no evidence to 
support that the veteran's activity level due to fatigue had 
been reduced greater than 50%, especially since he remained 
on active duty.  It was noted that he was discharged on a 
medical board due to chronic back pain, not due to fatigue.  
Dr. B.F. reiterated that the only mention of fatigue was in 
the PGI examination and that there was no evidence in the 
records available that this started during active service.  

After addressing the criteria established for chronic fatigue 
syndrome by the Center for Disease Control (CDC) in 1994, Dr. 
B.F. concluded that the veteran's medical records did not 
support a diagnosis of chronic fatigue syndrome.  Dr. B.F. 
opined that based on the medical records, the veteran's 
fatigue was from multiple other problems, including 
depression, arthritis, and blood pressure medications.  

Analysis

The veteran has essentially contended that he has chronic 
fatigue syndrome due to service in general.  Alternatively, 
he contends that he has an undiagnosed illness which is 
manifested by complaints of fatigue and which is due to his 
service in Southwest Asia during the Persian Gulf War.  The 
Board will address each of these contentions separately.  Cf. 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) [the existence 
of regulations pertaining to causation of a particular 
disease does not preclude a veteran from establishing service 
connection with proof of actual direct causation]. 

Direct service connection

As noted above, in order for service connection to be 
granted, three elements must be present: (1) a current 
disability; (2) in-service incurrence of such disability; and 
(3) medical nexus.  See Hickson, supra.

With respect to Hickson element (1), current disability, the 
record on appeal contains two medical opinions addressing 
whether the veteran has chronic fatigue syndrome, namely the 
December 1998 VA examination which diagnosed chronic fatigue 
syndrome and the April 2003 medical expert opinion, which did 
not.  

By law, the Board is obligated under 38 U.S.C.A.. § 7104(d) 
to analyze the credibility and probative value of all 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide reasons for its 
rejection of any material evidence favorable to the veteran.  
See, e.g., Eddy v. Brown, 9 Vet. App. 52 (1996).

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion evidence is based 
on the medical expert's personal examination of the 
patient, the physician's knowledge and skill in 
analyzing the data, and the medical conclusion that the 
physician reaches. . . . As is true with any piece of 
evidence, the credibility and weight to be attached to 
these opinions [are] within the province of the 
adjudicator   . . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The 
Board may appropriately favor the opinion of one competent 
medical authority over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 
367 (2001).

The December 1998 VA examiner diagnosed the veteran with 
chronic fatigue syndrome.  However, there is no indication 
that the examiner reviewed the claims file.  As such, it 
strongly appears that the examiner's diagnosis was based on 
the veteran's subjective complaints.  The Court has held that 
the Board is not bound to accept a physician's opinion when 
it is based exclusively on the recitations of a claimant.  
See, e.g, Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  The 
Board further notes that the diagnosis of chronic fatigue 
syndrome has not been replicated elsewhere in the medical 
reports.  

The April 2003 medical expert, Dr. B.F., opined that the 
clinical evidence did not support a diagnosis of chronic 
fatigue syndrome.  Dr. B.F. stated that the veteran's 
clinical record did not meet the criteria established by the 
CDC for chronic fatigue syndrome.  Dr. B.F. addressed the 
December 1998 diagnosis and specifically stated that most of 
the complaints in the 1998 examination were subjective.  Dr. 
B.F. further noted that multiple examinations after this 
general medical examination had not shown that there were 
symptoms related to chronic fatigue syndrome.  Dr. B.F. based 
his opinion on a complete review of the claims file and 
service medical records.  

The Board places greater weight of probative value on the 
opinion of Dr. B.F. than it does on the December 1998 opinion 
of the VA examiner.  The December 1998 examination was a 
general medical examination which covered numerous complaints 
and body systems.  In contrast, the medical expert opinion or 
Dr. B.F. was solicited by the Board for the specific purpose 
of answering questions pertaining to the veteran's claimed 
chromic fatigue.  The examiner's entire attention was thus 
focused on the central medical questions surrounding this 
appeal.  It is clear that Dr. B.F.'s opinion was rendered 
with much thought and care, with appropriate review of the 
veteran's entire medical history.  

The Board additionally observes that Dr. B.F. is a specialist 
in internal medicine and conducts Persian Gulf Registry 
examinations.  The VA physician who conducted the December 
1998 examination is evidently not such a specialist in 
internal medicine.  As noted above, the Board looks at 
factors such as the health care provider's knowledge and 
skill in analyzing the medical data.  See Guerrieri v. Brown, 
4 Vet. App. 467, 470-71 (1993); see also Black v. Brown, 10 
Vet. App. 279, 284 (1997).  In this case, it appears that Dr. 
B.F. is highly qualified to discuss questions concerning the 
veteran's claimed of fatigue.

In addition, Dr. B.F.'s opinion is congruent with virtually 
all of the remaining medical evidence of record.  The 
remaining medical evidence does not reflect a diagnosis of 
chronic fatigue syndrome.  In contrast, the December 1998 VA 
examiner's diagnosis of chronic fatigue syndrome is the only 
such diagnosis of record.  

To the extent that the veteran himself contends that he has 
chronic fatigue syndrome, it is now well established that 
laypersons without medical training, such as the veteran, are 
not competent to comment on medical matters such as 
diagnosis, date of onset or cause of a disability.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159 (a)(1) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  These statements 
offered in support of the veteran's claim are not competent 
medical evidence and do not serve to establish the existence 
of a current disability.

In short, the Board concludes that the medical evidence, 
taken as a whole, in particular the April 2003 medical expert 
opinion, supports the proposition that the veteran currently 
does not have chronic fatigue syndrome. 

It is now well-settled that in order to be considered for 
service connection, a claimant must first have a disability.  
In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the Court 
noted that Congress specifically limited entitlement for 
service-connected disease or injury to cases where such 
incidents had resulted in a disability.  See also Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 
F.3d 1353 (Fed. Cir. 1998) [service connection may not be 
granted unless a current disability exists].  Hickson element 
(1) has therefore not been met, and the veteran's claim fails 
on that basis alone.

The Board hastens to add that the evidence clearly suggests 
that the veteran experiences problems with fatigue.  However, 
symptoms such as fatigue alone, without a finding of an 
underlying disability, cannot be service-connected.  See 
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  
In short, absent a current diagnosis of chronic fatigue 
syndrome, medically diagnosed, service connection cannot be 
granted.

The Board has the fundamental authority to decide a claim in 
the alternative. 
See Luallen v. Brown, 8 Vet. App. 92, 95-6 (1995), citing 
Holbrook v. Brown, 8 Vet. App. 91, 92 (1995).  Accordingly, 
for the sake of completeness the Board will address the 
remaining two Hickson elements. 

The service medical records indicate that the veteran 
complained of fatigue on PGI examination in March 1995, 
during service.  Hickson element (2) has therefore arguably 
been met, although only to the extent of an isolated 
reference to fatigue; chronic fatigue is not indicated .  

As to element (3), medical nexus, there is of record no 
competent medical opinion which serves to link the veteran's 
fatigue to his military service.  The April 2003 medical 
expert opined that the veteran's fatigue was related to 
multiple other medical problems including depression, 
arthritis and blood pressure medications.  Therefore, Hickson 
element (3) is also not met.  As discussed above, insofar as 
the veteran has attempted to satisfy Hickson element (3) 
through his own statements, this is not competent medical 
evidence.  See Espiritu, supra.

Accordingly, the Board finds that Hickson elements (1) and 
(3) have not been met.  For the reasons and bases expressed 
above the Board finds that the preponderance of the evidence 
is against the veteran's claim for service connection for 
chronic fatigue syndrome on a direct basis.  The benefit 
sought on appeal is accordingly denied.  

Persian Gulf illness

The veteran has presented a second theory of entitlement to 
service connection for fatigue, namely that it is a 
manifestation of an undiagnosed illness due to his Persian 
Gulf service.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317, 
discussed by the Board above.

The record indicates that the veteran first complained of 
problems with fatigue in 1995; this was subsequently 
diagnosed as insomnia.  As noted above, the April 2003 
medical expert indicated that the veteran's fatigue was 
attributable to clinically diagnosed depression and arthritis 
as well as to medication he was taking for hypertension.  
Since the veteran's symptom of fatigue has been attributed to 
various known clinical diagnoses (i.e. depression, arthritis 
and/or hypertension), the provisions of 38 U.S.C.A. § 1117 
and 38 C.F.R. § 3.317 are not applicable.  Therefore, the 
claim for service connection for chronic fatigue syndrome as 
due to an undiagnosed illness is legally insufficient and 
must be denied on that basis.  
See Sabonis v. Brown, 6 Vet. App. 426 (1994) (where there is 
no entitlement under the law to the benefit sought, the 
appeal must be terminated).

Conclusion

In summary, for the reasons and bases expressed above, the 
preponderance of the evidence is against the claim for 
service connection for chronic fatigue syndrome (claimed as 
manifested by painful joints and muscle aches) due to an 
undiagnosed illness.

Additional comment

The veteran claimed that his chronic fatigue syndrome is 
manifested by claimed as manifested by painful joints and 
muscle aches.  As noted by the Board above, the veteran is 
service connected for numerous musculoskeletal disabilities.  
As discussed above, some of the medical evidence of record 
appears to indicate that fatigue may be a symptom of some of 
the veteran's service-connected disabilities, including both 
musculoskeletal and cardiovascular disabilities.  The medical 
evidence also indicates, however, that fatigue may be related 
to non service-connected depression.  The Board's decision is 
limited to the issue addressed above.  The Board intimates no 
conclusion, legal or factual, with respect to any claim 
brought by the veteran seeking an increased rating based on 
fatigue as a manifestation of a service-connected disability 
or disabilities.


ORDER

Entitlement to service connection for chronic fatigue 
syndrome, including as due to an undiagnosed illness, is 
denied.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



